      Case 5:18-cv-00440-MAD-TWD Document 41 Filed 12/26/18 Page 1 of 2
                                       U.S. Department of Justice
                                                       Civil Rights Division
                                                       Housing and Civil Enforcement Section
SSM:RTH:LKW:EHS:KAR:mf
                                                       U.S. Mail:   950 Pennsylvania Avenue, NW - G St.
DJ 175-50-62                                                        Washington, DC 20530
                                                       Overnight:   1800 G Street, NW
                                                                    Suite 7002
                                                                    Washington, DC 20006
                                                       Telephone:   (202) 514-4713
                                                       Facsimile:   (202) 514-1116


                                                       December 26, 2018


By Electronic Court Filing

Hon. Therese W. Dancks
U.S. Magistrate Judge
Federal Building and U.S. Courthouse
P.O. Box 7346
Syracuse, NY 13261-7346

       Re:     United States v. Waterbury, et al., 5:18-cv-440 (MAD/TWD);
               CNY Fair Housing, Inc. et al. v. Douglas Waterbury, et al.,
               5:17-cv-868 (MAD/TWD)

Dear Judge Dancks:

        The lapse in appropriations for the Department of Justice that began at midnight on
December 21, 2018, requires that counsel for the United States in this matter cease all work on
behalf of the federal government until Congress provides funding for the Department of Justice’s
operations. The Department does not know when funding will be restored by Congress. Absent
appropriations, Department of Justice attorneys and other employees are prohibited from
working, even on a voluntary basis, except in very limited circumstances, including
“emergencies involving the safety of human life or the protection of property.” 31 U.S.C.
§ 1342.

        Pursuant to this Court’s Text Order dated December 7, 2018 (Dkt. No. 38), Plaintiffs
must serve on Defendants all information received in response to subpoenas issued in this case
by January 4, 2019. In light of the government shutdown, we respectfully request that the Court
extend this deadline until January 24, 2019, or two weeks after the resumption of Department of
Justice activities, whichever is later. If this request for a stay is granted, the undersigned counsel
will notify the Court promptly after Congress has appropriated funds for the Department.

       The United States has conferred with Defendants’ counsel, who consents to this request,
as does counsel for plaintiffs in the related suit. We regret any inconvenience caused to the
Court and the other litigants as a result of this disruption in civil litigation functions.
      Case 5:18-cv-00440-MAD-TWD Document 41 Filed 12/26/18 Page 2 of 2



                                Respectfully Submitted,

                                Sameena Shina Majeed
                                       Chief

                   By:              Lori K. Wagner

                                    Lori K. Wagner
                                 Senior Trial Attorney
                         Housing and Civil Enforcement Section

cc:   All Counsel, via ECF




                                          2
